F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               JAN 30 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                            No. 97-5117
 v.                                                   (D.C. No. 97-CR-4-1-H)
                                                            (N.D. Okla.)
 JACKIE LYNN MARTIN,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Defendant Jackie Lynn Martin, proceeding in forma pauperis, appeals his

sentence of life imprisonment without parole plus sixty months, followed by five

years’ supervised release, pursuant to 18 U.S.C. § 3559(c).


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Martin was sentenced on June 13, 1997. On June 20, 1997, he filed a

motion under Fed. R. Crim. P. 35(c) with the district court to correct his sentence.

He contended one of his predicate convictions was void because the governing

juvenile statute which permitted him to be sentenced as an adult had been found

to be violative of the Equal Protection Clause by mandating sex-based

discrimination. See Kelley v. Kaiser, 992 F.2d 1509 (10th Cir. 1993). The

district court determined that since Martin had filed a notice of appeal on June 16,

1997, it no longer had jurisdiction and could not consider the motion.

      Martin filed a motion with this court on June 24, 1997, requesting a remand

to the district court for consideration of his Rule 35(c) motion. The government’s

response filed on July 2, 1997, stated the proper procedure was to proceed with

the appeal and that the constitutional question could be decided in another

proceeding. The motion was referred to the panel for consideration after briefing

on the merits.

      In his brief on appeal, Martin contends (1) the case should be remanded

because one of the predicate convictions is void; (2) one of the predicate

convictions is stale; (3) one of the predicate convictions did not provide the

necessary maximum term of imprisonment at the time of conviction; and (4) the

court erred in his criminal history calculation. The government’s response brief

specifically requests this court to grant a partial remand for the purpose of


                                          -2-
ascertaining whether one of the predicate convictions is void.

      Rule 35(c) permits the district court to correct a sentence as a result of

technical, arithmetic, or other clear error within seven days of imposition of

sentence. Martin was sentenced on June 13, 1997, and he filed his motion on

June 20, 1997. If a defendant timely moves to correct a sentence pursuant to Rule

35(c), that motion renders an otherwise final order nonfinal until the district court

disposes of the motion. United States v. Libretti, 38 F.3d 523, 527 n.4 (10th Cir.

1994), aff’d 516 U.S. 29 (1995). The filing of a notice of appeal does not divest

a district court of jurisdiction to correct a sentence under 35(c). See Fed. R. App.

P. 4(b).

      This case is REMANDED to the district court for consideration of Martin’s

Rule 35(c) motion to correct sentence. As any action by the district court on

remand will affect the issues raised and briefed in this appeal, the appeal is

DISMISSED. The mandate shall issue forthwith.

                                        Entered for the Court

                                        Mary Beck Briscoe
                                        Circuit Judge




                                          -3-